Case 15-10167 Doc 39 Filed 03/14/19 Entered 03/14/19 14:17:46 Main Document Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA


   In re:                                                      Case No. 15-10167
            ROSE N. MEADS

                       Debtor(s)


            CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

          S.J. Beaulieu, Jr., chapter 13 trustee, submits the following Final Report and Account of
   the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
   follows:

            1) The case was filed on 01/21/2015.

            2) The plan was confirmed on 04/22/2015.

            3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
   NA .

        4) The trustee filed action to remedy default by the debtor in performance under the plan
   on NA .

            5) The case was completed on 04/19/2018.

            6) Number of months from filing to last payment: 39.

            7) Number of months case was pending: 50.

            8) Total value of assets abandoned by court order: NA .

            9) Total value of assets exempted: $35,700.00.

            10) Amount of unsecured claims discharged without payment: $0.00.

            11) All checks distributed by the trustee relating to this case have cleared the bank .




   UST Form 101-13-FR-S (9/1/2009)
Case 15-10167 Doc 39 Filed 03/14/19 Entered 03/14/19 14:17:46 Main Document Page 2 of 3




   Receipts:

          Total paid by or on behalf of the debtor             $13,210.96
          Less amount refunded to debtor                        $1,528.60

   NET RECEIPTS:                                                                                 $11,682.36


   Expenses of Administration:

       Attorney’s Fees Paid Through the Plan                               $3,100.00
       Court Costs                                                             $0.00
       Trustee Expenses & Compensation                                       $870.31
       Other                                                                   $0.00
   TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,970.31

   Attorney fees paid and disclosed by debtor:                   $0.00


   Scheduled Creditors:
   Creditor                                     Claim         Claim            Claim       Principal      Int.
   Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
   BAYVIEW LOAN SERVICING, LLC    Secured       63,082.00            NA              NA            0.00       0.00
   ENTERGY                        Unsecured          98.00           NA              NA            0.00       0.00
   INTERNAL REVENUE SERVICE       Priority       7,880.92           0.00        7,880.92      7,712.05        0.00
   PIN CRED SER                   Unsecured         271.00           NA              NA            0.00       0.00
   SOUTHERN CREDIT RECOVERY INC   Unsecured         241.00           NA              NA            0.00       0.00
   SOUTHERN CREDIT RECOVERY INC   Unsecured         327.00           NA              NA            0.00       0.00
   SOUTHERN CREDIT RECOVERY INC   Unsecured         242.00           NA              NA            0.00       0.00
   SOUTHERN CREDIT RECOVERY INC   Unsecured         141.00           NA              NA            0.00       0.00
   TSI/99                         Unsecured          39.00           NA              NA            0.00       0.00
   VERIZON                        Unsecured         114.00           NA              NA            0.00       0.00




   UST Form 101-13-FR-S (9/1/2009)
Case 15-10167 Doc 39 Filed 03/14/19 Entered 03/14/19 14:17:46 Main Document Page 3 of 3




    Summary of Disbursements to Creditors:
                                                                 Claim           Principal           Interest
                                                               Allowed               Paid               Paid
    Secured Payments:
          Mortgage Ongoing                                        $0.00                $0.00           $0.00
          Mortgage Arrearage                                      $0.00                $0.00           $0.00
          Debt Secured by Vehicle                                 $0.00                $0.00           $0.00
          All Other Secured                                       $0.00                $0.00           $0.00
    TOTAL SECURED:                                                $0.00                $0.00           $0.00

    Priority Unsecured Payments:
           Domestic Support Arrearage                            $0.00              $0.00              $0.00
           Domestic Support Ongoing                              $0.00              $0.00              $0.00
           All Other Priority                                $7,880.92          $7,712.05              $0.00
    TOTAL PRIORITY:                                          $7,880.92          $7,712.05              $0.00

    GENERAL UNSECURED PAYMENTS:                                   $0.00                $0.00           $0.00


   Disbursements:

            Expenses of Administration                             $3,970.31
            Disbursements to Creditors                             $7,712.05

   TOTAL DISBURSEMENTS :                                                                       $11,682.36


           12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
   the estate has been fully administered, the foregoing summary is true and complete, and all
   administrative matters for which the trustee is responsible have been completed . The trustee
   requests a final decree be entered that discharges the trustee and grants such other relief as may
   be just and proper.

   Dated: 03/14/2019                             By:/s/ S.J. Beaulieu, Jr.
                                                                             Trustee

   STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
   Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




   UST Form 101-13-FR-S (9/1/2009)
